Citation Nr: 1418557	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  96-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The record shows that the Veteran's claim of entitlement to service connection for PTSD was remanded by the Board in April 1998, and then denied in a February 2004 Board decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2004, the Court issued an order vacating the February 2004 decision and remanding the issue of entitlement to service connection for PTSD for readjudication consistent with the parties' Joint Motion for Remand.  The Board then remanded the claim in May 2005 and January 2008 for additional development, and again denied the claim in an October 2008 decision.  The Veteran appealed the decision to the Court.  In May 2009, the Court issued an order vacating the October 2008 decision and remanded the claim for readjudication consistent with the parties' Joint Motion for Remand.  The Board then remanded this matter in September 2009, April 2011, and December 2012.  

The Veteran has been afforded three hearings with different Veterans Law Judges in conjunction with the appeal.  The transcripts of the hearings are associated with the claims file.  

Finally, the Board observes that in its April 2011 remand, the Board inferred a claim of service connection for a psychiatric disorder other than PTSD, pursuant 
to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue on appeal was recharacterized as one for service connection for a psychiatric disorder to include PTSD.  However, service connection for a psychiatric disorder other than PTSD was finally denied by the Board in an April 1998 decision.  As such, new and material evidence is necessary to reopen such a claim, and that issue has been separated from the PTSD claim on appeal, as reflected on the title page of this decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Following a careful review of the voluminous claims file for this long-standing appeal, the Board finds that remand is once again necessary in order to obtain a new or addendum opinion regarding the Veteran's claimed PTSD.

There are conflicting opinions of record as to whether the Veteran actually meets the diagnostic criteria for PTSD and, if so, whether the diagnosis is based upon a verified service-related stressor.  Private opinions in February 2005, August 2008, and March 2010 support that the Veteran suffers from PTSD due to service-related experiences, including stressors that have not been verified or are otherwise not deemed credible.  In contrast, VA examiners in July 2007 and November 2011 have determined that the Veteran does not meet the criteria for a PTSD diagnosis.  While the most recent November 2011 opinion is supported by a detailed and thorough rationale, the examiner did not provide rationale as to why he did not find valid the diagnosis of "chronic delayed PTSD" made by the Veteran's treating VA mental health provider, M. N., ARNP, from 2004-2007.  Thus, an addendum is necessary.

Additionally, the Veteran should be provided proper notice on how to reopen a claim for service connection for a psychiatric disorder other than PTSD, to include schizophrenia.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice pursuant to the Veterans Claims Assistance Act (VCAA) concerning the information and evidence necessary to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD to include the basis for the prior denial.

2. Return the Veteran's claims file to the examiner who conducted the November 2011 examination, or, if unavailable, to another qualified VA psychiatrist or psychologist, and request an addendum to the November 2011 VA opinion.  If the examiner determines that an examination is necessary, one should be scheduled.

Following a review of the claims file, the examiner should explain why the diagnosis of "chronic delayed PTSD" offered by M. H., ARNP, was not considered by him to be a valid PTSD diagnosis.  

Additionally, the examiner should address his finding that the Veteran does not have feelings of detachment or estrangement from others (PTSD diagnostic Criterion C) in light of an August 2008 private opinion suggesting that the Veteran's statement that he was "hoping to simply be left alone and eventually plans to move to into the woods" is indicative of such symptom.

3. After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the issues on appeal readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



